Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims7-15 directed to inventions non-elected without traverse.  
Accordingly, claims 7-15 been cancelled.
Examiner notes that the withdrawn claim 7 is in the form of depending on the claim 1. However, the claim recites numerous same devices without properly indicate precedence (ex. a first color filter, a second color filter, first end, second end, control end etc.) which made unclear that whether the applicant tried to indicate same color filter or other filters etc. and the numbers are too many and as a result proper review of withdrawn claim 7 and correction would require more time than allowed for the AFCP 2.0.
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
1) Claims 7-15 have been cancelled.
Allowable Subject Matter
Claims 1, and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claim 1, the closest reference to Lin et al. (US 20170276541) discloses an optical sensor circuit thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 1.
 	Regarding claim 1, An optical sensor circuit, comprising: “the first sensor comprises: a first color filter and a second color filter; a first transistor, a first end of the first transistor coupled to a third node, a second end and a control end of the first transistor commonly coupled to the first node, wherein the first color filter covers the first transistor; a second transistor, a first end of the second transistor receiving a second driving signal, a second end and a control end of the second transistor commonly coupled to the third node, wherein the first color filter covers the second transistor; and a third transistor, a first end and a control end of the third transistor commonly coupled to a first system voltage, and a second end of the third transistor coupled to the third node, wherein the second color filter covers the third transistor, wherein the second sensor comprises: the second color filter and a third color filter; a fourth transistor, a first end of the fourth transistor coupled to a fourth node, a second end and a control end of the fourth transistor commonly coupled to the second node, wherein the third color filter covers the fourth transistor; a fifth transistor, a first end of the fifth transistor receiving the second driving signal, a second end and a control end of the fifth transistor commonly coupled to the fourth node, wherein the third color filter covers the fifth transistor; and a sixth transistor, a first end and a control end of the sixth transistor . 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.


/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886